STONE, C. J.
What is claimed, as a record in this case, is made no almost entirely of a bill of exceptions. All the pleadings, process, execution of the same, and the rulings on the pleadings, are shown only in the bill of exceptions. Outside of it, the record shows only the following: Note of petition filed, writ of habeas corpus awarded to J. P. Pendry, and trial set for October 6, 1888; writ issued October 2; and note of filing of petition made September 25, 1888; continued to October 24, 1888, by order made October 6; trial had October 24, 25 and 26, testimony heard, argument had, and judgment, “that T. W. Shows, to whom said child had been regularly apprenticed, is the proper custodian of said child.” This is the substance of all that is shown, except what appears in the bill of exceptions. We repeat, neither the petition for habeas corpus, the writ, the sheriffs return, the pleadings nor the rulings on them, is shown any where else than in the bill of exceptions. Without these record facts before us, there is nothing we can review. Our uniform ruling has been, that when matters which are properly the record of the suit, and which constitute the record in the court below, are brought before us only in the bill of exceptions, we will disregard them ex mero motu. — 3 Brick. Dig. 78, § 7. The present record shows no available error in the trial court’s rulings.
There is no error in the record, of which appellant can complain.
Affirmed.